Exhibit 10.1

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), is made and
entered into as of October 18, 2019 (the “Amendment Effective Date”), by and
between Flotek Industries, Inc., a Delaware corporation (the “Company”), and
John W. Chisholm (“Employee”) pursuant to that certain Employment Agreement
between the Company and Employee dated May 20, 2019 (the “Employment Agreement).
Capitalized terms used but not defined in this Amendment shall have the meanings
set forth in the Employment Agreement.

RECITALS

WHEREAS, pursuant to Section 17 of the Employment Agreement, the Employment
Agreement may be amended by written instrument executed by the Company and
Employee; and

WHEREAS, the Company and Employee are entering into this Amendment to provide
the Company with an express contractual right of offset with respect to payments
due to Employee under the Employment Agreement and to amend certain provisions
relating to the payment of severance under the Employment Agreement, all as set
forth herein.

NOW, THEREFORE, in consideration of the foregoing, and of the covenants and
agreements contained herein, the parties agree as follows:

1.    AMENDMENT TO SECTION 5(a)(i). Section 5(a)(i) of the Employment Agreement
is hereby amended and restated in its entirety to read as follows:

 

  (i)

The sum of $3,612,000, as adjusted as set forth in Section 19(b) below, which
shall be payable in twenty-four (24) monthly installments equal to
one-twenty-fourth of such severance compensation as so adjusted, subject to
Section 19(b) below, with the first payment made on the last day of the month in
which the Release Date falls, and subsequent payments on the last day of each of
the next twenty-three (23) full calendar months following the Release Date, in
each case subject to any required withholding.

2.    ADDITION OF NEW SECTION 19. The Employment Agreement is hereby amended by
adding a new Section 19 as follows:

19. Express Right of Offset; Payment of Severance.

 

  (a)

Employee hereby grants the Company an express contractual right to offset any
amounts (i) owed by Employee to the Company under that certain Guaranty, dated
May 8, 2019, made by Employee in favor of the Company (the “Guaranty”), (ii)
previously overpaid to Employee for salary or bonus, whether hereunder or
otherwise, and (iii) underwithheld from Employee with respect to taxes, in each
case against any amounts owed by the Company to Employee hereunder.



--------------------------------------------------------------------------------

  (b) (i)

Without limiting the generality of, but in furtherance of, the offset right set
forth in Section 19(a), Employee and the Company agree that any amounts due to
the Company from Employee under the Guaranty and any outstanding amounts
previously overpaid to Employee as salary or bonus or underwithheld from
Employee with respect to taxes, in each case as of the Release Date, shall be
deducted from the sum of $3,612,000 otherwise payable under Section 5(a)(i)
above, and, to the extent applicable, Employee shall be deemed to have paid such
deducted amount to the Company under the Guaranty.

 

  (ii)

In addition, the Company may withhold from payment of any sums otherwise payable
under Section 5(a)(i) above, as reduced in accordance with this Section 19(b),
any amounts that it reasonably determines may become payable by Employee to the
Company under the Guaranty for so long as the Company reasonably determines, and
the Company shall increase or decrease the amount of the monthly payment
required under Section 5(a)(i) above from time to time to reflect the Company’s
then current reasonable determination of amounts that then are or may become due
to the Company from Employee under the Guaranty.

 

  (iii)

Upon any amounts becoming due to the Company from Employee under the Guaranty
after the Release Date, the Company shall deduct such amounts from the amounts
previously withheld from Employee and, to the extent applicable, to be paid in
the future under this Section 19(b) to Employee, and Employee shall be deemed to
have paid such deducted amount to the Company under the Guaranty.

 

  (iv)

To the extent that the Company has withheld any amounts from Employee pursuant
to this Section 19(b) and continues to withhold such amounts after the date of
the last monthly payment under Section 5(a)(i) above and has not deducted such
amounts pursuant to Section 19(b)(iii), the Company shall, upon any
determination thereafter that all or any portion of such withheld amounts are no
longer potentially due to the Company under the Guaranty, promptly pay such
amount to Employee.

 

  (c)

Nothing herein shall be deemed to amend any of the terms of the Guaranty, and
such Guaranty shall remain in full force and effect notwithstanding the terms
hereof.

 

  (d)

In no event shall Employee be credited with payments under the Guaranty pursuant
to Section 19(b) in excess of amounts relating to obligations under the Guaranty
actually deducted by the Company from the $3,612,000 that would otherwise have
been payable to Employee under Section 5(a)(i). The offset provisions of this
Section 19 shall not be the Company’s exclusive remedy for recovery from
Employee of any and all amounts due from Employee to the Company under the
Guaranty or otherwise.



--------------------------------------------------------------------------------

3.    CONTINUED EFFECTIVENESS OF EMPLOYMENT AGREEMENT. Except as specifically
amended by this Amendment, the Employment Agreement shall continue in full force
and effect in accordance with the provisions thereof as in existence on the
Amendment Effective Date.

4.    ENTIRE AGREEMENT. This Amendment, the Employment Agreement, and the
Guaranty constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings
among the parties with respect thereto.

5.    INCORPORATION OF CERTAIN PROVISIONS OF EMPLOYMENT AGREEMENT. The
provisions of Sections 6, 7, 8, 9, 12, 13, 14, 15, 16, 17 and 18 of the
Employment Agreement are hereby incorporated herein and shall govern this
Amendment.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment and caused the same
to be duly delivered on their behalf as of the day and year first written above.

 

FLOTEK INDUSTRIES, INC. By:   /s/ Elizabeth T. Wilkinson Name: Elizabeth T.
Wilkinson Title: Chief Financial Officer

 

By:   /s/ John Chisholm Name: John W. Chisholm

 

Amendment No. 1 to Employment Agreement (Chisholm)